Willson, Judge.
We find in the record a bill of exceptions as follows: “ Be it remembered that, on the trial of this cause, Annie Grimmett, a witness for the State, being on the witness stand, and under cross examination, the defendant’s counsel propounded the following question to her: 6 What did the defendant do after he got on Marietta?’ to which question she answered: c He did what he wanted to, I reckon. I guess you .know what he did.’ At the answer of the witness the audience laughed, whereupon the court stopped the examination of the witness and ordered the sheriff and his deputies who were present, to remove the audience out of the court room and lock the doors and keep the audience out of "the room; which order was obeyed by the sheriff and his deputies. The audience was kept out, and the doors kept locked during the balance of the cross examination of said witness. To which order of the court and act of the sheriff and his deputies, the defendant objected, which objection the court overruled; whereupon the defendant excepted,” etc.
Appended to this bill are the following remarks by the trial judge: “I sign this bill of exceptions with the following explanation: The defendant was on trial for a rape charged to have been perpetrated upon a sixteen year old girl, who, it was alleged by another witness, was raped while in the bed with this witness. Annie Grimmett, the present witness, was only ■fourteen years old, and is the daughter of defendant. The peculiar case, its necessarily vulgar details, the youth and sex of the witness* and the fact of her being defendant’s daughter, taken together, rendered it impossible for her to proceed without ■embarrassment. Persons in the audience, notwithstanding the efforts of the court and officers, persisted in laughing aloud. In so large an audience it was impossible to distinguish who the laughers were, and equally impossible to suppress their demon*40strations, 'and when the witness burst into tears and said: ‘they, (the people) had no business here,’ the court agreed with her, and directed that the court room be cleared, which was done, only the attorneys, jurors and officers of the court remaining. Indeed the case could not have been tried without this course being pursued.”
We are not informed by this bill of exception upon what ground the defendant objected to the order and action of the court clearing the court room of the audience. We presume it was upon the ground that the Constitution and the law guaranteed him a public trial. (Bill of Rights, Sec. 10; Code Crim. Proc., Art. 24.)
In treating upon the right of an accused party to have a public trial, Judge Cooley says : “It is also requisite that the trial be public. By this is not meant that every person who sees fit shall in all cases be permitted to attend criminal trials ; because there are many cases where, from the character of the charge, and the nature of the evidence by which it is to be supported, the motives to attend the trial on the part of portions of the community would be of the worst character, and where a regard to public morals and public decency would require that at least the young be excluded from hearing and witnessing the evidences of human depravity which the trial must necessarily bring to light. The requirement of a public trial is for the benefit of the accused ; that the public may see that he is fairly dealt with and not unjustly condemned, and that the presence of interested spectators may keep his triers keenly alive to a sense of their responsibility and to the importance of their functions; and the requirement is fairly observed if, without partiality or favoritism, a reasonable proportion of the public is suffered to attend, notwithstanding that those persons whose presence could be of no service to the accused, and who would only be drawn thither by a prurient curiosity, are excluded altogether.” (Cooley’s Const. Lim., p. 383.) Mr. Bishop, upon the same subject, says : “Publicity does not absolutely forbid all temporary shutting of doors, or render incompetent a witness who can not be heard by the largest audience, or require a court room of dimension adequate to the accommodation of all desirous of attending a notorious trial, or vocal organs in counsel or judge capable of reaching all.” And he then quotes and adopts the views of Judge Cooley above stated. (1 Bish. Cr. Proc., Sec. 959.)
*41In our opinion the order and action of the court as shown by he bill of exception were not in violation of defendant’s right to a public trial. It was very proper, we think, under the circumstances, to exclude from the court room the principal portion of the audience, not only because of the vulgar and indecent nature of the evidence being developed, but because the audience was disorderly, and it was impossible to discover the particular-individuals creating the disturbance, and therefore impossible to conduct the trial in an orderly manner without excluding from the court that portion of the audience in which disorderly conduct was occurring. It was also proper to pursue this course in order to relieve the witness of the embarrassment which the crowd of persons, and the disorderly conduct of such crowd, occasioned. A reasonable portion of the audience, consisting of attorneys and officers of the court, was permitted to remain in the court room, and the doors of the court room were kept closed temporarily only, during the cross examination of one witness. It is not shown that any person who could have been of any service to the defendant, in his trial, was excluded, or that any injury whatever was done him by the order and acts complained of by defendant. While it is of the highest importance that every right guaranteed an accused person by the Constitution or the law should be carefully and liberally accorded him, we must not do violence to reason and justice in construing such rights. We are clearly of the opinion that the defendant was accorded the right of a public trial, and that there was no error in the order and action of the trial judge excluding a portion of the audience temporarily from the court room.
The second and third bills of exception are not well taken. Mrs. Batchelor testifies that she examined the drawers of her daughter, the female alleged to have been raped, on Sunday evening after the alleged rape the night before; and Mr. Batchelor, the father of the girl, testified that he examined them on Monday morning next after the alleged rape—and both described the appearance and condition of the drawers. This testimony was objected to by the defendant, upon the ground that it was too remote in point of time. We think this testimony was relevant. “ It is relevant to put in evidence any circumstance which tends to make the proposition at issue either more or less improbable.” (1 Whart. Ev., Sec. 31.) The objection that the examination of the drawers made by these witnesses was so long after the alleged rape as to render their testimony too *42remote to be considered, is an objection to the weight rather than the admissibility of the testimony.
Opinion delivered October 23, 1886.
While the evidence develops a strange, and to our minds somewhat improbable state of facts, still it is direct, positive, ■and fills the measure of the law. Evidently the jury, who were the judges of the credibility of the witnesses, and of the weight to be given the testimony, believed the principal portion of the State’s testimony to be true. There being sufficiént evidence to support the verdict, and the verdict not being contrary to the .great weight of the evidence, it is beyond the province of this ' court to set aside the conviction, however much we might doubt the truth of the evidence.
We find no error in the judgment, and it is affirmed,

Affirmed.